Title: From George Washington to Charles Pinckney, 8 July 1790
From: Washington, George
To: Pinckney, Charles



Dear Sir,
New York July 8th 1790.

I have had the pleasure to receive your letter of the 14th of June and a few days after a duplicate of the same each in closing a copy of the Constitution lately formed for your State. The address of the Convention, which you mentioned in your letter,

has been presented by the Gentlemen in Congress from South Carolina; and I have endeavoured to express, in my answer thereto, the grateful sense which I have of the favourable opinion entertained of me by the people of that State.
I sincerely wish that the citizens of South Carolina may experience, under their new form of Government, every species of political happiness that can result from equal & just laws wisely executed.
I thank you, my dear Sir, for the friendly anxiety which you express for my health, and have the pleasure to inform you that it is now pretty well established. Mrs Washington thanks you for your polite remembranc[e] of her & desires her compliments may be presented to you. With sentiments of esteem, I am Dear Sir, Your most Obedt Sert.

P.S. In consequence of measures which I have taken for that purpose; and the agency of a person sent into the Creek nation with that express view, I have received certain information that Mr McGillivray & a number of the Head men of the Creeks are now on their way to this Place.

